IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LATEEF A. DICKERSON,                 §
                                      §   No. 109, 2018
       Defendant Below-               §
       Appellant,                     §
                                      §
       v.                             §   Court Below: Superior Court
                                      §   of the State of Delaware
 STATE OF DELAWARE,                   §
                                      §   Cr. ID No. N1408008905
       Plaintiff Below-               §
       Appellee.                      §

                          Submitted: August 24, 2018
                           Decided: October 11, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      Upon consideration of the parties’ briefs and the record below, it appears

to the Court that:

      (1)    The defendant-appellant, Lateef Dickerson, appeals the Superior

Court’s denial of his first motion for postconviction relief. We find no merit to

the appeal. Thus, we affirm the Superior Court’s judgment.

      (2)    The record reflects that Dickerson pled guilty in April 2016 to one

count each of Possession of a Firearm by a Person Prohibited, Receiving a Stolen

Firearm, and Conspiracy in the Second Degree. In accordance with the parties’

plea agreement, the Superior Court granted the State’s motion to declare

Dickerson a habitual offender and sentenced him to a total period of seventeen
years at Level V incarceration to be suspended after serving ten years in prison

for two years at Level III probation. Dickerson did not file a direct appeal. In

October 2016, Dickerson filed a motion for postconviction relief under Superior

Court Criminal Rule 61. After receiving trial counsel’s affidavit, additional

briefing, and transcripts from the guilty plea and sentencing hearings, a Superior

Court Commissioner issued a report, recommending that Dickerson’s motion be

denied.1      After review, the Superior Court adopted the Commissioner’s

recommendation and denied Dickerson’s motion.2 This appeal followed.

       (3)     In his opening brief on appeal, Dickerson argues that the Superior

Court erred in denying his Rule 61 motion without first holding an evidentiary

hearing to determine whether his guilty plea was entered knowingly, intelligently,

and voluntarily. Dickerson contends that the plea was the result of coercion by

his counsel, who told him that he would receive a life sentence if he did not accept

the plea.3 He asserts that the Superior Court failed to address this argument.

       (4)     Dickerson is incorrect.           The Commissioner’s report carefully

reviewed Dickerson’s plea colloquy and concluded that Dickerson had “provided

no basis to deviate from the [Superior] Court’s decision to accept the plea” as



1
  State v. Dickerson, 2018 WL 565302 (Del. Super. Jan. 23, 2018).
2
  State v. Dickerson, Cr. ID No. N1408008905 (Del. Super. Feb. 20, 2018).
3
  To the extent that Dickerson raised additional claims in the motion that he filed in the Superior
Court, those claims are deemed to be waived for his failure to argue them in his opening brief
on appeal. Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993).


                                                2
knowing, intelligently, and voluntarily made.4 The Commissioner expressly

concluded that Dickerson’s argument that his “plea was coerced in any way is

belied by the record.”5 We agree with that conclusion and find no merit to the

argument that Dickerson’s trial counsel was ineffective and coerced him into

pleading guilty.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:



                                              /s/ Karen L. Valihura
                                              Justice




4
    State v. Dickerson, 2018 WL 565302, *2.
5
    Id. at *3.


                                               3